                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 CHRISTOPHER TAYLOR,
                                                Case No. 1:15-cv-00552-CWD
                      Petitioner,
                                                FINAL JUDGMENT
        v.

 RANDY E. BLADES,

                     Respondent.


      In accordance with the Memorandum Decision and Order filed on this date, IT IS

ORDERED, ADJUDGED, and DECREED that the Petition for Writ of Habeas Corpus is

DISMISSED IN PART and DENIED IN PART, and judgment is entered in favor of

Respondent. In addition, this case is hereby ordered closed.



                                                DATED: February 24, 2020


                                                _________________________
                                                Honorable Candy W. Dale
                                                United States Magistrate Judge
